Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but the amendments and arguments do not overcome the prior art of record. A detailed explanation follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “the implantation is performed immediately after the amorphization” is not found in the original specification as filed, as original Figs. 5 and 6 show a masking process to deposit mask PR across conductive region TS2.  Therefore, intermediate steps of depositing and patterning the mask PR are required between the amorphization and implantation.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, the term “an edge of the first surface portion” is undefined, lacks antecedent basis, and is not found in the specification and therefore it cannot be determined what structural element is being called.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9978750 to Adusumilli et al. (Adusumilli), or alternatively over Adusumilli in view of U.S. Pat. Pub. No. 20190279913 to Gluschenkov et al. (Gluschenkov).
Regarding Claim 1, Adusumilli teaches a method for manufacturing a semiconductor structure, comprising:
forming a first conductive region 16 of a first transistor and a second conductive region 14 of a second transistor in or over a substrate by epitaxial growth (Cols. 6-7, lines 31-7), wherein the first transistor and the second transistor have different conductive types (PFET and NFET), the first conductive region includes crystalline silicon germanium, and the second conductive region includes crystalline silicon phosphorus (Cols. 6-7, lines 31-7); 
performing an amorphization on a first surface portion of the first conductive region and a second surface portion of the second conductive region (Figs. 4-6), through a first (see Figs. 4-6, depths of amorphized regions 38 and 44 are shallower than the source/ drains 28 and 26), and an ion energy of the amorphization is in a range of 3 keV to 10 keV (2-5 keV; where claimed ranges overlap with the prior art a prima facie case of obviousness exists, see MPEP 2144.05(I)); 
performing an implantation over the first surface portion of the first conductive region of the first transistor (Col. 7, line 7, epitaxial SiGe may be doped with boron), wherein a first source/drain region of the first transistor is formed by epitaxial growth of the first conductive region and the implantation, and a second source/drain region of the second transistor is formed by epitaxial growth of the second conductive region (see the figures generally, the epitaxial regions are sources and drains for the NFET and PFET);
forming a contact material layer over the first conductive region and the second conductive region, wherein the contact material 48 layer includes a titanium sub-layer (either may be considered a Ti sub-layer, Cols. 11-12, lines 64-7); 
performing a thermal anneal (Col. 10 lines 20-56, millisecond fast anneal reads on thermal anneal and may be utilized when amorphized region 46 is to be recrystallized in solid phase) and a laser anneal (Cols. 8-9, lines 49-23, may be nanosecond laser anneal where amorphized region 36 is to be recrystallized in liquid phase) on the first conductive region and the second conductive region to re-crystallize the first conductive region and the second conductive region, wherein a temperature of the thermal anneal is lower than a temperature of the laser anneal, and a duration of the thermal anneal is greater than a duration of the laser anneal and performed after the laser anneal (thermal anneal is milliseconds and laser anneal is nanoseconds and a lower temperature, see quoted sections directly above).  
(Col. 12 lines 26-37) to react the contact layer with the silicon to form silicide.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04IV(C)). In this case, Adusumilli teaches that a lower thermal budget should be used for the silicidation anneal, but that the teaching is not so limited and lists exemplary alternative sequences (Col 12 lines 49-54). The person of ordinary skill having the benefit of Adusumilli can adjust processing steps to deposit the Ti/TiN liner 48 before the first and second anneals to form silicide concurrently with the first and second anneals in order to completely cut out the thermal budget of a third anneal, as saving time, cost and complexity is a driving force in all manufacturing. 
	Regarding the limitation “the first surface portion and the second surface portion are exposed during the first implantation to receive a first substance concurrently,” a review of the specification does not reveal any particular benefit or unexpected result from this simultaneous implantation. See again (MPEP 2144.04IV(C)).  The person of ordinary skill may modify Adusumilli to amorphize both regions simultaneously in order to save masking steps, thereby increasing throughput and reducing processing cost and time, which is a constant driving motivation in all manufacturing.  Similarly, the limitation directed toward the implantation being performed immediately after the amorphization is also a mere change in processing sequence absent a showing of unexpected results of the sequence, which is not found in the specification or on the record otherwise.
	Alternatively, Gluschenkov shows simultaneous amorphization of both N and P regions in Fig. 17 followed immediately (or at least as “immediately” is described by the instant specification) by masked implantation in Figs. 21 and 22.  It is noted that Figs. 17-20 depict an alternative process than 17, 21 and 22. It would have been obvious to the person of ordinary skill at the time of filing to modify Adusumilli with the teaching of Gluschenkov in order to reduce the number of masking steps that Adusumilli uses to achieve the same end, thereby increasing throughput and reducing processing time and cost.

Regarding Claim 2, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the thermal anneal is performed after the laser anneal (region 46 may be recrystallized by thermal anneal after region 36 is recrystallized by laser anneal).  
	
Regarding Claim 3, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the temperature of the thermal anneal is in a range of 500°C to 650°C (600-800 C, Col. 7 line 43).  

Regarding Claim 4, Adusumilli and Gluschenkov teach the method of Claim 1, but does not explicitly teach that the temperature of the laser anneal is in a range of 800°C to 950°C. However Adusumilli does teach that the temperature of the laser should be the melting point of the material used, or may be adjusted according to thermal budget (Col. 11 lines 16-23) and is therefore a result effective variable, optimization of which is within the purview of the person of ordinary skill (see MPEP 2144.05(II)).

Regarding Claim 5, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the silicide layer is formed from portions of the contact material layer contacting the first conductive region and the second conductive region respectively (see above discussion of optimizing processing sequence).  

Regarding Claim 6, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the duration of the laser anneal is within micro seconds (see again MPEP 2144.05(II), length of the laser anneal is a function of the temperature of the laser anneal with respect to the melting temperature of the material, and therefore a result effective variable).  

Regarding Claim 7, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the thermal anneal is performed prior to the laser anneal (either amorphous region 36 or 46 may be recrystallized in solid or liquid phase, meaning the thermal may be done before or after the laser depending on the phase).  

Regarding Claim 8, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the contact material layer 48 is formed by conformal deposition (see Fig. 8, layer 48 is conformal to the surface).  

Regarding Claim 9, Adusumilli and Gluschenkov teach the method of Claim 1, wherein a phase of lattice of the silicide layer is shifted during the thermal anneal (Adusumilli’s reordered process would similarly cause a lattice shift in the silicide layer, see MPEP 2112.01).  

Regarding Claim 10, Adusumilli and Gluschenkov teach the method of Claim 1, wherein the formation of the contact material layer is performed immediately after the implantation (see again MPEP 2112.01).  

Regarding Claim 11, Adusumilli and Gluschenkov teach a method for manufacturing a semiconductor structure, comprising:
forming a first conductive region of a first transistor and a second conductive region of a second transistor in or over a substrate by epitaxial growth, and forming a gate structure adjacent to the first conductive region or the second conductive region, wherein the first transistor and the second transistor have different conductive types, the first conductive region 
impacting a first substance over the first conductive region and the second conductive region to form a first amorphous structure in the first conductive region and a second amorphous structure in the second conductive region, wherein a depth of the first amorphous structure is less than a depth of the first conductive region, and a depth of the second amorphous structure is less than a depth of the second conductive region (see above rejection of Claim 1); 
implanting a second substance  to a grain boundary barrier between the first amorphous structure and a crystalline lattice of the first conductive region (see Fig. 10 and associated text; the amorphized regions are implanted with dopants, and the dopants would similarly be halted by the grain boundary, see MPEP 2112.01, also combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)); 
depositing a third substance over the first conductive region and the second conductive region to form a contact material layer; and 
performing a laser anneal to increase crystalline densities of the first conductive region and the second conductive region to recovered crystalline densities different from the original crystalline densities, wherein the second conductive region and the gate structure is covered by a photoresist, and the gate structure at least partially contacts the photoresist after the impact of the first substance over the first conductive region and the second conductive region and 

Regarding Claim 12, Adusumilli and Gluschenkov teach the method of Claim 11, wherein performing of the amorphization over the first conductive region and the second conductive region results in a first reduced crystalline density of the first conductive region and the second conductive region (see above; this is the purpose of amorphization).  

Regarding Claim 13, Adusumilli and Gluschenkov teach the method of Claim 12, wherein the implantation of the second substance results in a second reduced crystalline density of the first conductive region from the first reduced crystalline density of the first conductive region (implantation of dopants into the amorphized region as shown in Fig. 10 would further disrupt any remaining crystal structure in the amorphized region).  

Regarding Claim 14, Adusumilli and Gluschenkov teach the method of Claim 13, wherein the second reduced crystalline density is less than the first reduced crystalline density (see above).  

Regarding Claim 15, Adusumilli and Gluschenkov teach the method of Claim 11, wherein a concentration of the first substance is in a range of 5E13 atom/cm2  to 4E14 atom/cm2.  Examiner takes official notice that implant energy and dose directly affect the degree and depth of amorphization of the target crystal lattice, and are therefore result effective variables which are obvious to optimize for the person of ordinary skill in the art (MPEP 2144.05(II)).

Regarding Claim 16, Adusumilli and Gluschenkov teach the method of Claim 11, wherein the first substance is selected from one or more elements in the group IVA and VIIIA on the periodic table (Germanium).  

Regarding Claim 17, Adusumilli and Gluschenkov teach a method for manufacturing a semiconductor structure, comprising: 
receiving a substrate forming a first conductive region of a first transistor and a second conductive region of a second transistor in or over a substrate by epitaxial growth, and forming a gate structure disposed adjacent to the first conductive region or the second conductive region, wherein the first transistor and the second transistor have different conductive types, the first conductive region includes crystalline silicon germanium, and the second conductive region includes crystalline silicon phosphorus; 
disposing a linear layer 25 over the substrate to form a spacer surrounding the gate structure; 
exposing the first conductive region and the second conductive region; 
increasing amorphous densities of a first surface portion of the first conductive region and a second surface portion of the second conductive region, and maintaining crystalline densities of a first bottom portion of the first conductive region and a second bottom portion of the second conductive region; 
covering the second conductive region, the spacer and the gate structure with a mask layer and introducing a substance into an amorphous structure of the first conductive region to a grain boundary barrier between the first surface portion and the  first bottom portion, wherein the spacer and the gate structure at least partially contact the mask layer (the implanted species will inherently stop at the grain boundary since the ions will decelerate upon hitting a crystal lattice); 
removing the mask layer; 
depositing a contact material layer on the first conductive region and the second conductive region; and 
performing a laser anneal to decrease the amorphous densities of the first surface portion of the first conductive region and the second surface portion of the second conductive region after depositing the contact material layer on the first conductive region and the second conductive region, wherein the gate structure is at least partially covered by the spacer during the introduction of the substance (see rejections of Claim 1 and 11 above, Adusumilli Figs. 1-8).  See again above regarding re-ordering of process steps.

Regarding Claim 18, Adusumilli and Gluschenkov teach the method of Claim 17, wherein a silicide layer is formed from the contact material layer by the laser anneal (see above, Adusumilli as reordered would similarly cause silicidation during laser anneal).  

Regarding Claim 19, Adusumilli and Gluschenkov teach the method of Claim 18, further comprising: 
performing a rapid thermal anneal to shift a phase of lattice of the silicide layer (Adusumilli teaches a thermal anneal after the laser anneal which would similarly cause a lattice phase shift, MPEP 2112.01).  

Regarding Claim 20, Adusumilli and Gluschenkov teach the method of Claim 17, wherein the exposing of the first conductive region and the second conductive region comprises: performing a (see Fig. 2, Col. 2 lines 41-44).   

Regarding Claim 22, Adusumilli and Gluschenkov teach the method of Claims 1 and 11, but do not explicitly teach that the depth of the first conductive region is in a range of 40-60 nanometers and the depth of the second conductive region is in a range of 40-60 nanometers. Adusumilli is silent as to the thicknesses of the S/D regions. However, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04(IV)(A)).  In this case, nothing on the record indicates any unexpected result, benefit or significance of the claimed size range.
Regarding Claim 23, Adusumilli and Gluschenkov teach the method of Claim 11, wherein an ion energy of the first implantation is in a range of 3 keV to 10 keV (see above) but does not explicitly teach that the depth of the first amorphous structure is in a range of 5-10 nanometers.  However, examiner takes official notice that the depth of the implant is directly affected by the energy of the implant and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).  In this case, a review of the specification does not reveal any criticality of the implant depth or energy. 
Regarding Claims 25 and 26, Adusumilli and Gluschenkov teach the method of Claim 17, wherein the spacer 23 has a first edge (between 23 and 20) contacting the gate structure 20 and a second edge (between 23 and 48) opposite to the first edge, and an edge of the first conductive region 38 is substantially aligned with the second edge of the spacer and an edge of the first surface portion is substantially aligned with the second edge of the spacer (see Fig. 9).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli and Gluschenkov as applied to claim 1 above, and further in view of U.S. Pat. No. 6548361 to En et al. (En).
Regarding Claims 21 and 24, Adusumilli and Gluschenkov teach the method of Claims 1 and 11, but do not explicitly teach that the first substance comprises helium.  However, in analogous art, En teaches that Helium, as claimed, and Xenon, Germanium and Silicon, as suggested by Adusumilli, are obvious variants when forming an amorphized source/drain (Col. 6 lines 29-34).  See MPEP 2144.06(II)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/               Primary Examiner, Art Unit 2812